SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly period ended March 31, 2014 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 000-54171 UNIVEST TECH, INC. (Exact Name of Small Business Issuer as specified in its charter) Colorado 26-1381565 (State or other jurisdiction (IRS Employer File Number) 6610 North University Drive Suite 220 Fort Lauderdale, FL (Address of principal executive offices) (zip code) (954) 722-1300 ext. 105 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days.YesþNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T(Section 232.405 of this chapter) during the preceding 12 months(or such shorter period that the registrant was required to submit and post such files. YesoNo þ Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “small reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)YesoNo þ As of May 15, 2014, the Company had 23,044,500shares of common stock issued and outstanding. FORM 10-Q UNIVEST TECH, INC. TABLE OF CONTENTS PART IFINANCIAL INFORMATION Item 1. Financial Statements for the period ended March 31, 2014 Balance Sheet (Unaudited) 3 Statements of Operations (Unaudited) 4 Statements of Cash Flows (Unaudited) 5 Notes to Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item 3. Quantitative and Qualitative Disclosures About Market Risk 10 Item 4. Controls and Procedures 10 PART IIOTHER INFORMATION Item 1. Legal Proceedings 11 Item 1A. Risk Factors 11 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 11 Item 3. Defaults Upon Senior Securities 11 Item 4. Mine Safety Disclosures 11 Item 5. Other Information 11 Item 6. Exhibits 12 Signatures 13 - 2 - PART I FINANCIAL INFORMATION References in this document to "us," "we," or "Company" refer to UNIVEST TECH, INC. ITEM 1. FINANCIAL STATEMENTS UNIVEST TECH, INC. (A Development Stage Company) CONDENSED BALANCE SHEETS ASSETS Unaudited March 31, December 31, Current Assets Cash $ $ TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' EQUITY LIABILITIES Current liabilities Accounts payable $ $ Derivative liability Interest payable Notes payable-related party TOTAL LIABILITIES SHAREHOLDERS' EQUITY (DEFICIT) Preferred stock, par value $.10 per share;Authorized 1,000,000 shares; issued and outstanding -0- shares. - - Common Stock, par value $.001 per share;Authorized 50,000,000 shares; issued and outstanding 23,044,500 shares. Capital paid in excess of par value Deficit accumulated during development stage ) ) TOTAL SHAREHOLDERS' DEFICIT ) ) TOTAL LIABILITIES AND SHAREHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these condensed unaudited financial statements - 3 - UNIVEST TECH, INC. (A Development Stage Company) CONDENSED STATEMENTS OF OPERATIONS Unaudited Three Month Period Ended March 31, Unaudited Three Month Period Ended March 31, Unaudited November 6, 2007 (inception) through March 31, Revenue $
